Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 9/07/2021.
Claims 1-30 are pending.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
 
Claims 1-4, 9-15, 20-23, and 26-30 are rejected under 35 U.S.C. 103 unpatentable over LI et al. (US 2021/0044412) in view of Moshfeghi et al. (US 2013/0095747).
 
Regarding claim 1, LI discloses an apparatus for wireless communication at a repeater [Fig. 3, 5, ¶ 73; a repeater (e.g., a repeater 140, a repeater 300, and/or the like)], comprising: 
a memory [Fig. 3; ¶ 73; a memory]; and 
at least one processor coupled to the memory [Fig. 3; controller 330], the memory and the at least one processor configured to: 
“communicate via” a control link with a control node [¶ 50; communicate via a control interface/control link with a BS 110/control node]; 
receive, via the control link, a configuration of one or more parameters of the repeater to forward communication between a first wireless device and a second wireless device [¶¶ 74, 88, 98, 106; receive, via the control interface/control link, a repeater configuration/(configuration of one or more parameters of the repeater) to forward communication between a BS/first wireless device and a UE/second wireless device]; 
transition a mobile termination (MT) component of the repeater to a power saving mode for at least a period of time after receiving the configuration [¶ 76; the repeater is to operate in an idle or low-power mode (e.g., by powering on or off particular components of the repeater), also see ¶¶  86-87, to activate the downlink path and/or may activate a Tx beam of a first beam pair associated with the BS and an Rx beam of second beam pair associated with the UE to activate the uplink path which operates in an idle, inactive, or low-power mode during a time duration indicated in the repeater configuration]; and 
forward the communication between the first wireless device and the second wireless device based on the one or more parameters in the configuration [¶¶ 69, 74, 76; forward the communication between the BS/first wireless device and the UE/second wireless device based on the one or more parameters in the configuration].
LI disclose all aspects of claim invention set forth above include “communicate via” a control link with a control node, but does not explicitly disclose “establish” a control link with a control node.
However, Moshfeghi discloses establish a control link with a control node [¶ 65; establish a “wireless backhaul link” to other access points or any other node in the network].   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “establish a control link with a control node” as taught by Moshfeghi in the system of LI, so that it would provide resources sharing among the one or more of the plurality of distributed transceivers during the relay operations [see Moshfeghi; ¶ 21].

 Regarding claim 2, the combined system of LI and Moshfeghi discloses the apparatus of claim 1.
LI further discloses wherein the one or more parameters includes at least one of: a beamforming configuration, a time division duplex (TDD) pattern, a transmission power configuration, a bandwidth configuration, or a power saving configuration [¶¶ 85, 89; wherein the one or more parameters includes at least one of: a beamforming configuration].  

 Regarding claim 3, the combined system of LI and Moshfeghi discloses the apparatus of claim 1.
LI further discloses wherein the configuration includes a periodic configuration of the one or more parameters for at least one of a first link between the repeater and the first wireless device or a second link between the repeater and the second wireless device [Fig. 6(A, B, C, D, E), ¶¶ 104, 123; wherein the configuration includes a periodic configuration of the one or more parameters for at least one of a first link between the repeater and the BS/first wireless device or a second link between the repeater and the UE/second wireless device].  

Regarding claim 4, the combined system of LI and Moshfeghi discloses the apparatus of claim 1.
LI further discloses wherein the configuration includes a semi-static configuration of the one or more parameters, and wherein the memory and the at least one processor are configured to apply the semi-static configuration for the period of time [Fig. 6E, ¶ 105; wherein the configuration includes a semi-static configuration of the one or more parameters, and wherein the memory and the at least one processor are configured to apply the semi-static configuration for the period of time].  

Regarding claim 9, the combined system of LI and Moshfeghi discloses the apparatus of claim 1.
LI further discloses wherein the memory and the at least one processor are configured to: receive control signaling over the control link using a same frequency as the communication forwarded by the repeater [¶ 50; communicate with the BS 110 using one or more in-band radio frequencies (e.g., radio frequencies that are included within an operating frequency bandwidth of antenna arrays 310-1 through 310-N)].  

Regarding claim 10, the combined system of LI and Moshfeghi discloses the apparatus of claim 1.
 LI further discloses wherein the memory and the at least one processor are configured to: receive signaling over the control link using a different frequency as the communication forwarded by the repeater [¶ 72; wherein the memory and the at least one processor are configured to: receive signaling over the control link using a different frequency as the communication forwarded by the repeater].  

Regarding claim 11, the combined system of LI and Moshfeghi discloses the apparatus of claim 1.
LI further discloses wherein the control node is one of multiple nodes communicating with the repeater [Fig. 5A-C, ¶ 73; wherein the control node is one of multiple nodes communicating with the repeater].  


Regarding claim 12, the combined system of LI and Moshfeghi discloses the apparatus of claim 1.
 LI further discloses wherein the first wireless device is a base station, a user equipment, an additional repeater, or an integrated access and backhaul (IAB) node [Fig. 5A-C, ¶ 73; wherein the first wireless device is a base station, a user equipment, an additional repeater, or an integrated access and backhaul (IAB) node].    

Regarding claim 13, the combined system of LI and Moshfeghi discloses the apparatus of claim 1.
LI further discloses wherein the second wireless device is a base station, a user equipment, an additional repeater, or an integrated access and backhaul (IAB) node [Fig. 5A-C, ¶ 73; wherein the second wireless device is a base station, a user equipment, an additional repeater, or an integrated access and backhaul (IAB) node].    

Regarding claim 14, the combined system of LI and Moshfeghi discloses the apparatus of claim 1.
LI further discloses further comprising a transceiver coupled to the at least one processor [Fig. 3, ¶ 45; further comprising a transceiver coupled to the at least one processor].  

Regarding claim 15, the claim recites a method of wireless communication at a repeater to perform the functions of apparatus for wireless communication at a repeater recited as in claim 1; therefore, claim 15 is rejected along the same rationale that rejected in claim 1.

Regarding claims 20-23, the claims recite an apparatus for wireless communication at a control node, comprising: a memory; and at least one processor coupled to the memory [Fig. 2, ¶ 40; BS 110 comprising memory 242 and a transmit processor 240] to perform the functions of the apparatus recited as in claims 1-4 respectively; therefore, claims 20-23 are rejected along the same rationale that rejected in claims 1-4 respectively.

Regarding claims 26-28, the claims recite the apparatus of claim 20 to perform the functions of the apparatus recited as in claims 9-11 respectively; therefore, claims 26-28 are rejected along the same rationale that rejected in claims 9-11 respectively.

Regarding claim 29, the claim recites the apparatus of claim 20 to perform the functions of apparatus for wireless communication at a repeater recited as in claim 14; therefore, claim 29 is rejected along the same rationale that rejected in claim 14.

Regarding claim 30, the claim recites a method of wireless communication at a control node to perform the functions of apparatus for wireless communication at a repeater recited as in claim 1; therefore, claim 30 is rejected along the same rationale that rejected in claim 1.

Claims 5-7, 16-18, and 24 are rejected under 35 U.S.C. 103 unpatentable over LI et al. (US 2021/0044412) in view of Moshfeghi et al. (US 2013/0095747), and further in view of XIAOYING et al. (EP 4087330).

Regarding claim 5, the combined system of LI and Moshfeghi discloses the apparatus of claim 1, but does not explicitly disclose wherein the MT component receives the configuration from the control node via the control link, the memory and the at least one processor further configured to: receive, from the control node, an indication for the MT component to enter the power saving mode, and transition the MT component to the power saving mode based on the indication from the control node.  
However, XIAOYING discloses wherein the MT component receives the configuration from the control node via the control link, the memory and the at least one processor further configured to: receive, from the control node, an indication for the MT component to enter the power saving mode, and transition the MT component to the power saving mode based on the indication from the control node [Fig. 1, ¶¶ 34-36; wherein the UE receives the first signaling from a base station, that the first signaling can indicate to the UE to enter a power saving mode or a normal mode, and transition the MT component to the power saving mode based on the indication from the control node (¶¶ 42-43)].   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the MT component receives the configuration from the control node via the control link, the memory and the at least one processor further configured to: receive, from the control node, an indication for the MT component to enter the power saving mode, and transition the MT component to the power saving mode based on the indication from the control node” as taught by XIAOYING in the combined system of LI and Moshfeghi, so that it would provide supporting higher data-rates, large number of connections, ultra-low latency, high reliability and other emerging business needs [see XIAOYING; ¶ 3].

Regarding claim 6, the combined system of LI, Moshfeghi, and XIAOYING discloses the apparatus of claim 5.
LI further discloses wherein the memory and the at least one processor are configured to: forward, via a repeating unit (RU) component, the communication between the first wireless device and the second wireless device while the MT component is in the power saving mode [¶¶ 73, 75-76, 86; forward, via a repeating unit (RU) component (a particular components of the repeater), the communication between the BS/first wireless device and the UE/second wireless device while the MT component is in the power saving mode].  

Regarding claim 7, the combined system of of LI, Moshfeghi, and XIAOYING discloses the apparatus of claim 5.
Moshfeghi discloses wherein to facilitate the power saving mode, the memory and the at least one processor are configured to at least one of: reduce monitoring for a control signal, monitor for a wake-up signal, skip monitoring for the control signal for a duration of time, use a configured random access resource to initiate control communication with the control node over the control link, use a configured scheduling request resource to initiate the control communication with the control node over the control link, reduce reference signal measurement, reduce beam measurement, set the MT component to a radio resource control (RRC) inactive mode, or set the MT component to an RRC idle mode [¶¶ 26-26, 61; the first signaling may be monitored by the UE when the UE is operating in the DRX On and/or DRX off].  

Regarding claims 16-18, the claims recite the method of claim 15 to perform the functions of the apparatus recited as in claims 5-7 respectively; therefore, claims 16-18 are rejected along the same rationale that rejected in claims 5-7 respectively.

Regarding claim 24, the claim recites the  apparatus of claim 20 to perform the functions of the apparatus recited as in claim 7; therefore, claim 24 is rejected along the same rationale that rejected in claim 7.

Claims 8, 19, and 25 are rejected under 35 U.S.C. 103 unpatentable over LI et al. (US 2021/0044412) in view of Moshfeghi et al. (US 2013/0095747), and further in view of XIAOYING et al. (EP 4087330), and further in view of SONG YI et al. (CA 2911649).

Regarding claim 8, the combined system of of LI, Moshfeghi, and XIAOYING discloses the apparatus of claim 5, but does not explicitly disclose wherein the memory and the at least one processor are further configured to: transmit a request to the control node to enter the power saving mode prior to receiving the indication from the control node.  
However, SONG YI discloses wherein the memory and the at least one processor are further configured to: transmit a request to the control node to enter the power saving mode prior to receiving the indication from the control node [¶¶ 32, 38; sending a request message to a network node requesting the network to enter into an energy saving mode, and the acknowledgement message can include at least one of an indication of time of adjusting transmission parameters at an anchor node to increase a cell area served by the anchor node or an indication of the energy saving mode state, ¶ 44].   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the memory and the at least one processor are further configured to: transmit a request to the control node to enter the power saving mode prior to receiving the indication from the control node” as taught by SONG YI in the combined system of LI, Moshfeghi, and XIAOYING, so that it would to enable or disable these network nodes based on the need to contain network power consumption and co-channel interference [see SONG YI; ¶ 3].

Regarding claim 19, the claim recites the method of claim 16 to perform the functions of apparatus for wireless communication at a repeater recited as in claim 8; therefore, claim 19 is rejected along the same rationale that rejected in claim 8.

Regarding claim 25, the claim recites the apparatus of claim 20 to perform the functions of the apparatus recited as in claim 8; therefore, claim 25 is rejected along the same rationale that rejected in claim 8.

Conclusion
In additional to references cited that are used for rejection as set forth above, KIM et al. (US 2022/0394508) is also considered as relevant prior arts for rejection of in claims 1, 15, 20 and 30 for limitation “establish a control link with a control node; receive, via the control link, a configuration of one or more parameters of the repeater to forward communication between a first wireless device and a second wireless device; transition a mobile termination (MT) component of the repeater to a power saving mode for at least a period of time after receiving the configuration” (¶¶ 16, 141).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469